*728SUMMARY ORDER
At a stated Term of the United Stated Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 6th day of March, two thousand and six.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Defendant-appellant the Board of Education for the Pawling Central School District (“the District”) appeals from the December 22, 2004, decision of the United States District Court for the Southern District of New York (Brieant, /.) granting summary judgment in favor of plaintiffsappellees Bruce and Else Nemlich. The District also appeals the court’s award of $19,000.00 in tuition reimbursement and $22,312.50 in attorneys’ fees for the 2000-2001 school year. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
We agree with the district court’s conclusion that it was appropriate to award tuition reimbursement under the pendency provision of the Individuals with Disabilities Education Act, 20 U.S.C. § 1415(j). We also agree that the parents were prevailing parties entitled to attorneys’ fees pursuant to 20 U.S.C. § 1415(i)(3)(B).
Accordingly, substantially for the reasons set forth by the District Court, the judgment of the District Court is hereby AFFIRMED.